Citation Nr: 1330388	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-49 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for chronic spinal sprain with scoliosis.

2.  Entitlement to an evaluation in excess of 20 percent for chronic spinal sprain with scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 10, 1979, to November 14, 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to an evaluation in excess of 20 percent for chronic spinal sprain with scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim, formal or informal, seeking service connection for chronic spinal sprain with scoliosis was not received prior to September 9, 2008.
 
CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 9, 2008, for the award of service connection for chronic spinal sprain with scoliosis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Significantly, however, the Veteran's current claim is based on his disagreement with the effective date assigned following the grant of service connection for chronic spinal sprain with scoliosis.  In this regard, the Board notes that once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran did receive adequate VCAA notice as to the underlying service connection claim prior to the award of service connection.  The record also reflects that VA has complied with its duties under 38 U.S.C.A. §§ 7105(d) and 5103A.

VA has fulfilled its duty to assist the claimant.  The Veteran had asked to have a hearing before the Board; a Travel Board hearing was held in August 2010.  There, the undersigned explained to the Veteran the type of evidence needed to substantiate his claim for an earlier effective date.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  For example, the Veteran was informed that in order to obtain an effective date earlier than what was currently assigned, there needed to be a claim for such benefit prior to the date currently assigned.  VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim. 

Background

By way of history, the Veteran filed a claim seeking entitlement to service connection for chronic spinal sprain with scoliosis in September 2008.  By a rating decision dated in December 2008, the RO denied the Veteran's claim for service connection as a congenital defect unrelated to service and not subject to service connection.  By a rating decision dated May 2009, the Veteran was granted service connection for chronic spinal sprain with scoliosis and assigned a 10 percent rating effective September 9, 2008, the date of claim.  The May 2009 rating decision noted that the December 2008 decision was clearly and unmistakably in error.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the May 2009 rating decision stating:

"I wish to request an earlier effective date for my service connected chronic spinal strain with scoliosis.  I originally filed for this issue in November 1979, in Chicago, and several times in Little Rock."

By a rating decision dated in July 2009, the Veteran's claim for an earlier effective date for service connection of chronic spinal sprain with scoliosis was denied.  The Veteran filed an NOD to the July 2009 decision in August 2009 and requested a Board video hearing.  In December 2009 a Statement of the Case (SOC) was issued and the Veteran filed a VA Form 9, Appeal to the Board of Veterans' Appeals, in December 2009 and again requested a Board hearing.  

In his September 2008 claim for benefits, the Veteran did not mention that he had filed a claim for service connection for his back disability prior to 2008; in fact, he marked "No" in Section I of VA Form 21-526 (Veteran's Application for Compensation and/or Pension) asking whether he had ever filed a claim with VA.  In the "Remarks" section the Veteran stated:

"When I was in basic training I was carry (sic) the back-pack required in basic training my back was injured.  It hasn't been right since.  I already was receiving pain at the time of the training session.  Carrying that back-pack made it worst (sic) I was young 18 or 19 yrs old.  I was co-hearsed (sic) into signing some paper that I didn't know that would effect (sic) me in my later years."

A VA Request for Information in September 2008 requested all available service treatment records.

Little Rock VA Medical Center treatment records dated February 2003 to June 2008 and printed in December 2008 show treatment for back pain.

At his August 2010 Travel Board hearing, the Veteran testified that his mother took him to the VA shortly after separation from service in November 1979 and he filed for service connection at the Chicago, Illinois RO.  He also testified that he applied several times for service connection for his back disability at the Little Rock VA.  The Veteran stated that when he applied for the first time in November 1979 he was denied and was told to wait a period of time and reapply, which he did.  He stated that VA kept denying him due to not being service connected.  The Veteran testified that after reapplying and reapplying he moved to Little Rock and he reapplied there as well.  

The Veteran testified that he did not have any paperwork from the Chicago RO prior to moving to Little Rock in approximately 1993 because his mother kept those documents and she was now deceased.  However, the Veteran stated that after he moved to Little Rock his mother was still alive but he received the notifications from the VA when he started filing again in 1995 and 1998, but did not keep those documents.  In addition, the Veteran's representative stated that there has never been anything from the VA in writing or verbally telling the Veteran that they have attempted to find these records.



Law and Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b) (2) (2013).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The United States Court of Appeals for Veterans Claims (Court) discussed the case law and regulations regarding the scope of a veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated:

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

The Veteran's application for benefits was received by VA on September 9, 2008.  There is no record of any other application for compensation benefits noted in the claims file.  The evidence of record shows the Veteran was discharged from the service on November 14, 1979, and the claims file is negative for evidence showing submission of an application for benefits prior to September 9, 2008 or within one year from the date of service discharge.  Although the Veteran testified at his Travel Board hearing that his mother retained documents from the VA prior to his moving to Little Rock, Arkansas and then he received documents from the VA after moving, the Veteran has no records in his possession prior to September 2008.

There is nothing to suggest that the claims file is incomplete, that the file is a reconstructed file, or that a portion of the file was lost or destroyed.  Although the Veteran's representative at the August 2010 Travel Board hearing indicated that there has never been anything from the VA in writing or verbally telling the Veteran that they have attempted to find these records, the Board is unable to identify what action VA can take to locate a freely floating document that has not been associated with the Veteran's claims file since 1979.  The Board finds that neither the Veteran nor the representative has offered a persuasive rationale to suggest that the record is in fact incomplete, and points out that the mere absence of a document in the claims file is not, alone, persuasive evidence that the file is incomplete.

The Board has also considered whether any evidence of record prior to the Veteran's submission of his formal application for service connection on September 9, 2008, could serve as an informal claim to reopen in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2013).  After reviewing the record, the Board concludes that there are no documents submitted prior to September 9, 2008, indicating an intent to claim entitlement to service connection for chronic spinal sprain with scoliosis.  

The Board lastly notes that inasmuch as a claim for service connection for chronic spinal sprain with scoliosis was not granted until May 2009, the Veteran's treatment records referencing his lower back disorder cannot be accepted as an informal claim under 38 C.F.R. § 3.157 (2013).

In conclusion, there is no legal entitlement to an earlier effective date in this case. As the preponderance of the evidence is against the claim for an earlier effective date of service connection for chronic spinal sprain with scoliosis, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than September 9, 2008, for the grant of service connection for chronic spinal sprain with scoliosis is denied.


REMAND

At his August 2010 Travel Board hearing the Veteran testified as to the severity of his service connected back disability and he was informed by the undersigned that an increased rating was not before him on appeal and that the Veteran would have to file a claim for an increased rating for his back disability at the RO.  

Records in the Virtual VA system show that the RO issued a rating decision in November 2010 granting an increased evaluation for the Veteran's chronic spinal sprain with scoliosis from 10 to 20 percent effective August 25, 2010, the date of the Veteran's VA examination which showed an increase in disability.  It appears from the record that the Veteran filed a notice of disagreement (NOD) to the November 2010 rating decision in September 2011, as the claims file reflects this document is marked as an NOD.  The Virtual VA system shows that a notification letter from the RO was sent to the Veteran on October 14, 2011 acknowledging receipt of an NOD, although it is unclear if the September 2011 document was in fact the NOD mentioned in the October 2011 RO letter.

The Veteran's claims file shows that a VA Form 9 (Appeal to Board of Veterans' Appeals) was received at the Board on June 5, 2013.  However, there is no evidence in the Veteran's claims file or in the Virtual VA system of a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) on which the VA Form 9 is based.  

When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  See also Tablazon v. Brown, 8 Vet. App. 359 (1995).  As the RO has not yet issued a statement of the case with regard to the issue of the disability rating assigned the chronic spinal sprain with scoliosis, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including the issuance of a SOC and the notification of the Veteran's appellate rights regarding the issue of entitlement to an evaluation in excess of 20 percent for chronic spinal sprain with scoliosis.  38 C.F.R. § 19.26 (2013).  If the Veteran has perfected an appeal, the same should be returned to the Board for appellate review.

2.  The RO must ensure that any additional documents received pertaining to the Veteran's appeal for an evaluation in excess of 20 percent for chronic spinal sprain with scoliosis is placed in the Veteran's claims file or in the Virtual VA system.

After the Veteran and his representative have been given an opportunity to respond to the statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


